Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19th, 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In 2-19 and an apparatus for managing bets (i.e., a machine) in claims 20 and 21.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 2: A method for managing bets on an electronic gaming system over a network with interfaces of computing devices, to increase network and processing bandwidth availability by aggregating multiple individual  bets into a single electronic combination bet, the method comprising: 
at a network interface of a computing device of a gaming system, receiving, from a network interface of a computing device of a bettor, a single transmission of data representing a combination group bet from the bettor, the combination group bet aggregating at least a first and second bet for an event having a set of participants, wherein: 
the first bet comprises a bet that any one participant from among a first subset of the participants in the event will win the event, and
the second bet comprises a bet that any one participant from among a second subset of the participants in the event will win the event;
the participants in the first and second subsets left open at a time that the bet is placed, the computing device of the gaming system providing a data representation to a display interface of the computing device of the bettor of a definition by which participants will be allocated to the subsets at a time after the bet is placed, the subsets to be disjoint from each other, a payout amount for the combination group bet to be based at least in part on amounts bet on the participants, and whether a winning participant is in one of the subsets, and if so, which subset of participants includes the winning participant; and 
when a winner of the event is identified, by the computing device of the gaming system, transforming data to calculate the payout amount for the combination group bet, and fixing the payout amounts in memory of the computing device of the gaming system, 
wherein an odds payout for at least one of the group bets is fixed at the time, or substantially at the time, that the group bet is placed; 
receiving, at the computing device of the gaming system, via a betting system interface of a self-service machine, an electronic message including data representing payment associated 03-6152CIP2-C1_200103_PA2PATENTApplication Serial No.: 16/723,347 Attorney Docket No.: 03-6152CIP2-C1 with the combination group bet, in response to physical activation of payment entry at the self- service machine; 
transmitting, from the computing device of the gaming system, via the betting system interface of the self-service machine, an electronic command to cause dispense from self-service machine a printout of payment based on the payout amount; and 
receiving, at the computing device of the gaming system, via a betting system interface of a self-service machine, an electronic message including data representing payment associated with the payout amount, in response to physical activation of payment entry of the printout of payment at the self-service machine.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships and fundamental economic practices that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer gaming system, computing 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer gaming system, computing devices, a memory, a processor, a display interface, a network, a betting system interface, a self-serving machine, a printout, and a network interface amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (See Applicant’s Specification Pages 11, Lines 18-31; 12, Lines 1-16, Page 13, Lines 20-30). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (See Applicant’s Specification Pages 11, Lines 18-31, Pages 12, Lines 1-16, Page 13, Lines 20-30).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
3-21 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 2 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed October 19th, 2021 have been fully considered but they are not persuasive. 
On pages 13 through 18 of the applicant’s above dated remarks, the applicant presents that the claimed invention provides is integrated into a practical application because it provides an improvement to the functioning of a computer as defined by MPEP 2106.05(a).  The applicant further cites MPEP 2106.04(d)(1) in support of the proposition that the proposed improvement is both adequately described in the amended claims as well as the specification.  The applicant presents that through aggregating a plurality of separate bets in to a singular combined bet the claimed invention provides for the technical improvements of a more efficient resource allocation that reduces processor workload and reduces usage of network bandwidth.  Finally the applicant points to the courts decision in Enfish LLC v. Microsoft Corp. 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016) to support the proposition that improvements to computer functionality can support the patent eligibility of the claimed invention.

“Various types of betting products or systems are available for various types of sporting events For example, typical horse racing bets5 allow bettors to bet on a single horse or on several horses in a particular race or series of races. For instance, a bettor can bet on a particular horse to finish first (win), finish in the top two (place), or finish in the top three (show). A bettor may also make various combination bets with multiple horses, such as an exacta bet (covering the top two horses in order) or a trifecta bet (covering the top three horses in order). In addition, a bettor may10 bet on a series of races, such as the daily double (winners of two consecutive races), the pick-three (winners of three consecutive races), and the pick-six (winners of six consecutive races), for example.” (Emphasis added See Applicant’s specification page 2, Lines 3-12)

Responsive to the applicant’s remarks of this section, it is noted that Enfish, LLC v. Microsoft Corp.  explicitly presents on page 12 of the decision “In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity…Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table” (emphasis added).  Accordingly, the enhanced functionality that is referenced in Enfish is fairly understood to describe the functionality of the computer itself and a specific improvement to the way computers operate but would specifically not support other tasks for which a computer is used in its ordinary capacity.   In the instant application the plain focus of the claim is on an a manner of placing bet and group bets for which a computer is utilized in its ordinary capacity to enact and accordingly the claimed invention does not meet the eligibility criteria as discussed in Enfish, LLC v. Microsoft Corp. as presented.




Conclusion
The following prior art is made of record and though not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.E.M/Examiner, Art Unit 3715   

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715